Third District Court of Appeal
                               State of Florida

                        Opinion filed November 26, 2014.
         Not final until disposition of timely filed motion for rehearing.

                               ________________

                               No. 3D14-2284
                        Lower Tribunal No. 07-36556-B
                             ________________


                             Jermaine Johnson,
                                    Appellant,

                                        vs.

                            The State of Florida,
                                    Appellee.



      An Appeal under Florida Rule of Appellate Procedure 9.141(b)(2) from the
Circuit Court for Miami-Dade County, Jorge Rodriguez-Chomat, Judge.

      Jermaine Johnson, in proper person.

      Pamela Jo Bondi, Attorney General, for appellee.


Before WELLS, ROTHENBERG and EMAS, JJ.

      PER CURIAM.
      Jermaine Johnson appeals from the trial court’s order summarily denying his

motion for postconviction relief, which Johnson alleges is based upon newly-

discovered evidence. As the State properly concedes on appeal, the trial court

should not have denied the motion on its merits; rather, given the facial

insufficiency of the motion, the trial court should have entered a nonfinal,

nonappeable order dismissing the motion and allowing Johnson sixty days within

which to file an amended motion. See Fla. R. Crim. P. 3.850(f)(2); White v. State,

116 So. 3d 597 (Fla. 3d DCA 2013).

      We therefore reverse the order denying the motion, remand the cause for the

court to enter an order which dismisses the motion as insufficient and which allows

Johnson sixty days in which to file an amended motion.




                                        2